17-2730
    Galberth v. Washington


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


                At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
    Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
    Foley  Square,  in  the  City  of  New  York,  on  the  27th  day  of  November,  two 
    thousand eighteen. 
     
    PRESENT:   
                DENNIS JACOBS, 
                ROSEMARY S. POOLER, 
                RICHARD C. WESLEY, 
                        Circuit Judges.   
    _____________________________________ 
     
    Gregory Galberth, 
     
                        Plaintiff‐Appellant, 
                         
                v. 
                                                                        17‐2730 
    Washington, 
     
                        Defendant‐Appellee, 
     
    John Doe, Officer at C 74, Jane Doe, at C 
    74, John Doe, Transportation Officer, 
Soto, City of New York, Ernst, 
Psychologist, 
                    Defendants.* 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                       Gregory Galberth, Romulus, NY. 
 
FOR DEFENDANT‐APPELLEE:                        Jane L. Gordon, Tahirih M. Sadrieh, 
                                               for Zachary W. Carter, Corporation 
                                               Counsel of the City of New York, 
                                               New York, NY. 
 
FOR AMICI CURIAE:                              David M. Shapiro, Bluhm Law 
                                               Clinic, Northwestern Pritzker School 
                                               of Law, Chicago, IL (for Legal Aid 
                                               Society of New York and Roderick & 
                                               Solange MacArthur Justice Center). 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Failla, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
        
       Appellant Gregory Galberth sued a corrections officer, Fatimah 
Washington, and a psychologist, Eleanore Ernst, under 42 U.S.C. § 1983 for 
violations of the Eighth Amendment.    The district court dismissed Galberth’s 
claim against Ernst for failure to state a claim; the claim against Washington was 
dismissed on summary judgment on the ground that Galberth’s failure to exhaust 
was not excused by his mental illness.    We assume the parties’ familiarity with 
the underlying facts, the procedural history of the case, and the issues on appeal.     
 

*  The Clerk of Court is respectfully directed to amend the official caption as listed above.   

                                                       2
       Washington. We review de novo a district court’s grant of summary 
judgment, with the view that summary judgment is appropriate only “if the 
movant shows that there is no genuine dispute as to any material fact and the 
movant is entitled to judgment as a matter of law.”    Sousa v. Marquez, 702 F.3d 
124, 127 (2d Cir. 2012) (internal quotation marks omitted).     
 
       It is conceded that Galberth did not exhaust his administrative remedies.   
Under the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought 
with respect to prison conditions under section 1983 . . . by a prisoner confined in 
any jail, prison, or other correctional facility until such administrative remedies as 
are available are exhausted.”    42 U.S.C. § 1997e(a).     
 
       Galberth argues that Rikers’s administrative remedies were unavailable to 
him because of his mental illness.    Prisoners are exempt from the exhaustion 
requirement when administrative remedies are unavailable.    Ross v. Blake, 136 S. 
Ct. 1850, 1858 (2016).    However, Ross restricted the ways in which administrative 
remedies are unavailable, and eliminated a previously‐recognized exception for 
special circumstances.    Id. at 1858–60.     
 
       An administrative procedure is generally unavailable when (1) “it operates 
as a simple dead end—with officers unable or consistently unwilling to provide 
any relief to aggrieved inmates”; (2) it is “so opaque that it becomes, practically 
speaking, incapable of use”; or (3) “prison administrators thwart inmates from 
taking advantage of a grievance process through machination, misrepresentation, 
or intimidation.”    Williams v. Correction Officer Priatno, 829 F.3d 118, 123–24 (2d 
Cir. 2016) (quoting Ross, 136 S. Ct. at 1859–60).    Here, Galberth has presented no 
evidence of such unavailability.     
 
       Even assuming that mental illness could render administrative remedies 
unavailable under the Ross standard, it did not do so in this case.    Galberth’s 
mental illness did not render him incapable of using the grievance process or, at a 
minimum, asking for assistance in using the grievance process.    The medical 
records from his Rikers Island incarceration demonstrated that he was generally 
alert and aware, had no symptoms of psychosis, and that his thought processes 

                                          3
were relevant and goal‐oriented.    He reported occasional hallucinations, anxiety, 
or depression; but he generally was able to discuss these issues with medical 
staff—and denied these symptoms on other occasions.    He was able to seek 
medical care for physical problems, inform medical staff that he had missed a 
dose of medication, and request that his housing be changed.    At most, the 
medical records reflect a long‐term mental illness, with symptoms that fluctuated 
in severity but did not prevent Galberth from generally functioning.     
 
       Ernst. The claim against Ernst was dismissed for failure to state a claim, 
and although Galberth’s notice of appeal notes that he was appealing from the 
summary judgment decision only, a pro se notice of appeal “must be viewed 
liberally, and not every technical defect in a notice of appeal constitutes a 
jurisdictional defect.”    Elliot v. City of Hartford, 823 F.3d 170, 172 (2d Cir. 2016) 
(internal quotation marks omitted).    Galberth’s notice of appeal showed that he 
intended to appeal from the judgment as well as the specific summary judgment 
decision.    This is sufficient to appeal from the order dismissing the claim against 
Ernst.    See id. at 173 (holding that where a pro se plaintiff’s claims were 
dismissed in multiple orders, a notice of appeal that specified appeal from last 
order may be liberally construed to include the prior orders in the absence of 
prejudice to the appellee).    There was no prejudice as Galberth challenged the 
dismissal of his claim against Ernst in his brief and Washington also addressed 
the merits.    Therefore, we have jurisdiction to consider the merits of Galberth’s 
arguments concerning Ernst. 
 
       We need not review the reasoning that supported dismissal for failure to 
state a claim, because we affirm the district court’s dismissal of the claim against 
Ernst for failure to exhaust administrative remedies.    See 42 U.S.C. § 1997e(a); 
Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993) (“We may affirm . . . on any basis 
for which there is a record sufficient to permit conclusions of law, including 
grounds upon which the district court did not rely.”).   
 
  



                                           4
      We have considered all of Galberth’s remaining arguments and find them 
to be without merit.    For the foregoing reasons, the judgment of the district court 
is AFFIRMED.     
                                        FOR THE COURT:   
                                        Catherine O’Hagan Wolfe, Clerk of Court 




                                          5